Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23821 Filed 06/09/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
               Plaintiff,                                Case No. 06-cr-20465
  v.                                                    Honorable Nancy G. Edmunds
  GARY BALL, JR., D-17,

               Defendant.
  _______________________________/

         OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                 MOTION FOR SENTENCE MODIFICATION [3035]

        Defendant Gary Ball, Jr. is 55 years old and currently in the custody of the Federal

  Bureau of Prisons (“BOP”) at the Federal Correctional Institution Elkton in Lisbon, Ohio.

  The matter is before the Court on Defendant’s motion to reduce sentence pursuant to 18

  U.S.C. § 3582(c)(1)(A). (ECF No. 3035.) The government filed a response in opposition

  to Defendant’s motion. (ECF Nos. 3046) Defendant filed a reply and two supplemental

  briefs. (ECF No. 3063, 3073, 3086.) The Court has reviewed the record in its entirety and

  finds that a hearing is not necessary. For the reasons set forth below, the Court GRANTS

  IN PART AND DENIES IN PART Defendant’s motion.

  I.    Background

        Defendant was the Eight Mile Chapter Vice President of the Detroit Highwaymen

  Motorcycle Club (“HMC”), a multi-state outlaw motorcycle gang with its national

  headquarters in Detroit, Michigan. In its prime, HMC included approximately ten chapters,

  each with its own officers and internal leadership structure that operated within the

  hierarchy of the organization as a whole. United States v. Nagi, 541 F. App'x 556, 563
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23822 Filed 06/09/21 Page 2 of 13




  (6th Cir. 2013), cert. granted, judgment vacated, 572 U.S. 1111 (2014). On December 15,

  2009, Defendant was indicted along with 90 other members of HMC. (See ECF No. 997.)

  The defendants were each charged with one or more crimes including violations of the

  Racketeer Influenced and Corrupt Organizations Act (“RICO”), RICO conspiracy,

  conspiracy to transport stolen property, conspiracy to distribute drugs, and conspiracy to

  murder, among other things. Some defendants went to trial and some pleaded guilty.

  Sentences for those that were found guilty ranged from probation, on the low end, to

  decades in prison for those highest on the culpability list.

         On April 1, 2010, trial commenced against Defendant. After weeks of testimony,

  the jury found Defendant guilty on six counts: a substantive RICO violation, RICO

  conspiracy, conspiracy to transport stolen property in interstate commerce, conspiracy to

  alter vehicle identification numbers, and two counts of conspiracy to possess and

  distribute drugs. With a guideline range of 360 months to life, this Court sentenced

  Defendant to 360 months imprisonment (30 years). More than a decade later, Defendant

  remains incarcerated and has a little over thirteen years of his sentence left to serve. His

  projected release date is November 29, 2034.

         Six other leaders of HMC were also tried alongside Defendant. Relevant here are

  defendants Leonard “Dad” Moore and Aref Nagi. Moore was the “godfather” of HMC, and

  he occupied the top leadership position of the organization. As the Sixth Circuit

  recognized, there was ample evidence at trial which demonstrated that Moore was “likely

  the most powerful member of the organization” and that “all significant club activities had

  to go through him.” Nagi, 541 F. App'x at 573-74. Despite this evidence, the jury acquitted

  Moore on the substantive RICO charge and found him guilty on a single count of RICO
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23823 Filed 06/09/21 Page 3 of 13




  conspiracy. At sentencing, this Court considered the multitude of evidence presented at

  trial and held Moore responsible for many of the acts underlying the conspiracy. He was

  sentenced to life imprisonment consistent with the guidelines calculation at the time. But

  Moore appealed to the Sixth Circuit which found that because the jury did not find Moore

  guilty on the substantive RICO charge, or make any special findings as to Moore’s

  participation in the acts underlying the conspiracy, the guidelines only allowed for a

  maximum term of 20 years. See id. at 576 (“The statutory maximum for a violation for the

  RICO statute is twenty years, unless the violation is based on a racketeering activity for

  which the maximum penalty includes life imprisonment. . . . [w]hile Racketeering Acts 1,

  2, 4, 6, 9, 11, and 13 are all violations for which the maximum penalty includes life, the

  jury never made any special findings as to Moore’s participation with these acts”). Moore

  was therefore re-sentenced to 20 years imprisonment after the case was remanded to

  this Court.

         A third co-defendant in this trial group, Aref Nagi, was also found guilty by the jury.

  Like Defendant, Nagi was convicted of a substantive RICO violation, RICO conspiracy,

  conspiracy to transport stolen property in interstate commerce, conspiracy to alter vehicle

  identification numbers, and conspiracy to possess and distribute drugs (one drug charge).

  Nagi was also found guilty of two additional charges beyond those on which Defendant

  was convicted—assault with a dangerous weapon in aid of racketeering and using a

  firearm during and in relation to a crime of violence. This Court sentenced Nagi to a total

  term of imprisonment of 37 years including a mandatory 10-year consecutive sentence

  on the firearm conviction. That firearm conviction, however, benefitted Nagi in that he was

  able to appeal the conviction all the way to the Supreme Court. On May 19, 2014, the
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23824 Filed 06/09/21 Page 4 of 13




  Supreme Court vacated Nagi’s judgment in light of the recently decided Rosemond v.

  United States, 572 U.S. 65 (2014).1 See Aref Nagi v. United States, 572 U.S. 1111 (2014).

  Even though Rosemond only applied to Nagi’s firearm conviction, the case was remanded

  to this Court under a general remand which allowed the Court to re-sentence Nagi on all

  the counts upon which he was convicted. (See ECF 2766.) The Court took into

  consideration updated information regarding Nagi’s exemplary conduct in prison and re-

  sentenced Nagi to a cumulative 20-year term of imprisonment, shaving 17 years off his

  prior sentence.

          Then came COVID-19, the once-in-a-lifetime pandemic that caused countless

  numbers of people to become sick and caused millions of deaths. See World Health

  Organization, WHO Coronavirus (COVID-19) Dashboard, https://covid19.who.int (last

  visited 6/8/2021) (identifying, to date, 173,331,478 confirmed cases of COVID-19 and

  3,735,571 deaths). As a result of the pandemic and the recently amended 18 U.S.C.

  § 3582(c)(1)(A),2 motions from incarcerated individuals requesting “compassionate

  release” started pouring into federal courts. One of those motions was Moore’s. He

  requested compassionate release on July 22, 2020 due to his advanced age (73 years),

  medical conditions, and an increased risk of severe infection from COVID-19. This Court

  found the reasons Moore provided were “extraordinary and compelling” as required by

  the statute and reduced his sentence to time served. (See ECF 3032.) He was released

  from prison on November 5, 2020 after having served approximately ten years.


  1
    In Rosemond v. United States, the Supreme Court held the government must prove “advance knowledge that a
  confederate would use or carry a gun” and that jury instructions must include that the “defendant knew in advance
  that one of his cohorts would be armed” in order to prove a violation of 18 U.S.C. § 924(c), use of a firearm during
  and in relation to a crime of violence. 572 U.S. 65 (2014).
  2
    As discussed in more detail below, Section 603(b) of the First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow
  incarcerated persons to file motions for compassionate release on their own behalf.
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23825 Filed 06/09/21 Page 5 of 13




         Like Moore, Defendant here seeks relief under 18 U.S.C. § 3582(c)(1)(A). As the

  basis for his motion, Defendant complains of hypertension, obesity, pre-diabetes,

  bronchitis, latent tuberculosis, spinal disc protrusions, and bilateral inguinal hernias

  combined with an increased risk of infection and severe illness from COVID-19 while he

  remains incarcerated at FCI Elkton. Defendant was previously diagnosed with a COVID-

  19 infection in the first few months of the pandemic and alleges he was given sub-

  standard medical care. He states he struggled to breathe and suffered from other severe

  symptoms but was not tested, isolated, or given any treatment for weeks after first

  reporting his symptoms to the BOP. Though he has recovered, he continues to have long-

  term effects of the disease and fears re-infection despite having received two doses of a

  COVID-19 vaccine. He asks the Court to reduce his term of imprisonment to time-served,

  as it did with Moore.

         Alternatively, Defendant asks the Court to reduce his sentence and remedy the

  disparity between Nagi’s amended 20-year sentence and Defendant’s significantly longer

  30-year sentence. Defendant argues that he never had the opportunity to be re-sentenced

  as Nagi did and that his 10-year longer term for fewer convictions presents extraordinary

  and compelling circumstances to reduce his sentence.

  II.    Analysis

         Under 18 U.S.C. § 3582(c)(1)(A), district courts may modify a term of imprisonment

  for “extraordinary and compelling reasons.” See United States v. Jones, 980 F.3d 1098,

  1100 (6th Cir. 2020). While frequently thought of as requiring immediate release, the

  statute allows a district court to “reduce but not eliminate a defendant’s prison sentence[.]”

  United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020); see also, United States v.
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23826 Filed 06/09/21 Page 6 of 13




  McDonel, --- F. Supp. 3d ----, No. 37-20189, 2021 WL 120935, at *6 (E.D. Mich. Jan. 13,

  2021) (reducing 1,285-month sentence to 240 months). Nevertheless, such motions are

  generally referred to as those for “compassionate release.” See United States v. Maumau,

  No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *8 n.2 (D. Utah Feb. 18, 2020) (“In this

  order, the court uses the phrase ‘compassionate release’ and ‘sentence modification’

  interchangeably, which is consistent with how other courts have used the terms.”)

         Defendants were not always able to bring compassionate release motions on their

  own behalf. Historically, only the BOP's Director could bring such a motion, but the BOP

  rarely exercised this power. “A 2013 report from the Office of the Inspector General

  revealed that, on average, only 24 incarcerated people per year were released on BOP

  motion.” United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021) (quoting Brooker, 976

  F.3d at 231). Moreover, “the program was plagued by mismanagement” and

  inconsistency. Id. at 518-19. Recognizing this problem, Congress sought to expand

  compassionate release by passing the First Step Act in December 2018. Section 603(b)

  of the First Step Act—titled “[i]ncreasing the use and transparency of compassionate

  release”—removed the BOP from this gatekeeper role and amended § 3582(c)(1)(A) to

  permit inmates to file motions for compassionate release in the district court. Jones, 980

  F.3d at 1104-05 (citing First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239).

         Before requesting a reduction, a defendant must exhaust his administrative

  remedies or wait thirty days from the warden’s receipt of a request for release from the

  defendant—whichever is earlier. Jones, 980 F.3d at 1105. Once this preliminary step has

  been satisfied, the Court may grant a defendant’s motion if three requirements are met:

  First, “the court initially must ‘find[ ]’ that ‘extraordinary and compelling reasons warrant
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23827 Filed 06/09/21 Page 7 of 13




  such a reduction[.]’ ” United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020) (quoting

  18 U.S.C. § 3582(c)(1)(A)(i)). Second, “the court next must ‘find[ ]’ ‘that such a reduction

  is consistent with applicable policy statements issued by the Sentencing Commission[.]’ ”

  Id. at 1005 (quoting 18 U.S.C. § 3582(c)(1)(A)).3 Finally, “the court may not grant the

  reduction before ‘considering the factors set forth in section 3553(a) to the extent that

  they are applicable[.]’ ” Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).

          A. Exhaustion of Administrative Remedies

          The government concedes that Defendant complied with the mandatory

  exhaustion requirement by waiting more than 30 days past the warden’s receipt of his

  administrative request for relief before filing the present motion. This threshold

  requirement to relief has therefore been satisfied.

          B. Extraordinary and Compelling Reasons

          Eighteen U.S.C. § 3582 requires, but does not define, “extraordinary and

  compelling reasons[.]” District courts have therefore been given “full discretion” to define

  what constitutes “extraordinary and compelling” on a case-by-case basis. Jones, 980 F.3d

  at 1111; see also Brooker, 976 F.3d at 237 (noting that “a district court’s discretion in this

  area – as in all sentencing matters – is broad”). In the context of the COVID-19 pandemic,

  many courts have found these reasons where a defendant suffers from a medical

  condition that makes him more susceptible to severe illness from COVID-19. See, e.g.,

  United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *1 (E.D. Tenn. Apr. 15,

  2020) (granting compassionate release to an inmate diagnosed with COPD and who

  required oxygen therapy); United States v. Allsbrook, No. 1:17-CR-74-4, 2020 WL


  3
   The policy statement referenced in step two is found in U.S.S.G. § 1B1.13 and presently only applies to motions
  brought by the Bureau of Prisons, not to inmate‐filed motions. Elias, 984 F.3d at 519.
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23828 Filed 06/09/21 Page 8 of 13




  7202577, at *1 (S.D. Ohio Dec. 7, 2020) (granting compassionate release to a defendant

  who suffered from sleep apnea and asthma); United States v. Meeks, No. 10-CR-20388-

  2, 2021 WL 869669, at *1 (E.D. Mich. Mar. 9, 2021) (finding extraordinary and compelling

  reasons for compassionate release where defendant was obese and had been diagnosed

  with high blood pressure).

         Numerous courts have also found extraordinary and compelling reasons where

  legislative changes drastically reduced mandatory sentencing requirements. See, e.g.,

  United States v. Young, 458 F. Supp. 3d 838 (M.D. Tenn. 2020); United States v. Baker,

  No. 20513, 2020 WL 4696594, at *3 (E.D. Mich. Aug. 13, 2020); United States v. Marks,

  455 F. Supp. 3d 17 (W.D.N.Y. 2020); United States v. Taniguchi, No. 00-50, 2020 WL

  6390061, at *3-5 (S.D. Ohio Nov. 2, 2020). Some courts (mostly pre-pandemic) have also

  found extraordinary and compelling reasons to grant compassionate release based upon

  combinations of other factors including the defendant’s history, mismanagement of the

  defendant’s medical care, the health of defendant’s family members, and job

  opportunities. See, e.g., United States v. Walker, No. 1:11 CR 270, 2019 WL 5268752,

  at *3 (N.D. Ohio Oct. 17, 2019) (granting compassionate release to a veteran who had

  served a significant portion of his sentence and who had an opportunity to produce a

  movie based upon a book he authored); United States v. Beck, 425 F. Supp. 3d 573 (M.D.

  N.C. 2019) (granting compassionate release to a defendant whose breast cancer spread

  after the BOP grossly mismanaged her medical care); United States v. Bucci, 409 F.

  Supp. 3d 1 (D. Mass. 2019) (granting compassionate release to a defendant who was the

  only potential caregiver for his ailing mother).
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23829 Filed 06/09/21 Page 9 of 13




         More recently, this Court found a sentence disparity created after sentencing

  through no fault of the defendant to be an extraordinary and compelling reason warranting

  compassionate release. United States v. Ferguson, --- F. Supp. 3d ----, 2021 WL

  1685944, at *3, (E.D. Mich. April 29, 2021). Essentially, courts have used their discretion

  and their intimate knowledge of individual defendants’ cases to further the purpose of the

  compassionate release statute – to reduce terms of incarceration based upon a

  consideration of a defendant’s unique circumstances. See Jones, 980 F.3d at 1104-05

  (discussing how “a bipartisan coalition in Congress sought to boost grants of

  compassionate release by reforming § 3582(c)(1)(A)’s procedures”).

         Here, Defendant claims he suffers from a myriad of health concerns that he argues

  raise his risk of severe illness from COVID-19 and therefore amount to extraordinary and

  compelling reasons that warrant a sentence reduction. The government disputes the

  existence and extent of many of his health concerns but concedes Defendant is

  overweight, pre-diabetic, and suffers from hypertension. Indeed, Defendant’s medical

  records show he is borderline diabetic and continues to have high blood pressure despite

  the assurance from the government that this condition is being managed by the BOP.

         “Relying on official guidelines from the CDC is a common practice in assessing

  compassionate-release motions.” Elias, 984 F.3d at 521. The Centers for Disease Control

  (“CDC”) currently advises that hypertension, diabetes, or a high BMI can make you more

  likely to get severely ill from COVID-19. See People with Certain Medical Conditions,

  Centers for Disease Control and Prevention (last updated May 13, 2021),

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

  medical-conditions.html. The Court therefore finds that these health conditions in
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23830 Filed 06/09/21 Page 10 of 13




   combination with Defendant’s other arguments constitute extraordinary and compelling

   reasons to modify his sentence.

             This conclusion does not change given Defendant’s previous diagnosis of COVID-

   19. Defendant paints a grim picture of his first bout with the disease and the Court is not

   satisfied that he would not suffer the same fate or worse if he were to be re-infected.4 And

   FCI Elkton, where Defendant is currently being held, has been one of the least successful

   prisons in the fight against COVID-19. See Jones, 980 F.3d at 1101 n.2 (citing Wilson v.

   Williams, No. 4:20-CV-00794, 2020 WL 2542131, at *3 (N.D. Ohio May 19, 2020); see

   also COVID-19 Cases, Federal Bureau of Prisons (last updated June 7, 2021),

   https://www.bop.gov/coronavirus/ (showing two current cases of COVID-19 among

   inmates and staff at FCI Elkton, 893 recoveries, and nine inmate deaths as a result of the

   virus).

             Defendant’s vaccination status also does not work against him. If anything, his

   choice to receive the vaccine shows that he is genuinely concerned for his health and

   safety. The COVID-19 vaccine, though largely successful at preventing severe illness, is

   by no means 100% effective and the longevity of any immunity from either the vaccine or

   Defendant’s previous illness is uncertain. See Ensuring COVID-19 Vaccines Work,

   Centers for Disease Control and Prevention (last updated May 10, 2021),


   4
     Defendant indicates that he became severely ill on or about April 5, 2020. He had trouble breathing, lost all sense
   of taste and smell, had chills, headaches, body aches, and mental confusion. Despite these symptoms, Defendant
   claims he was ignored by FCI Elkton medical staff and told to send an email to the facility’s health services
   department. Defendant sent many emails to both health services and eventually, the warden, asking and then
   begging for medical attention. Despite his requests and the growing number of inmates with symptoms of COVID‐
   19, Defendant was not seen by medical personnel until weeks later when he was finally tested and received a positive
   result. With limited resources and the prison on lockdown, Defendant states that he and many others were forced
   to care and be cared for by their fellow inmates to the best of their abilities. Defendant attaches to his motion a
   statement from one inmate in particular who describes his attempts to care for Defendant and treat his severe
   respiratory symptoms by dissolving cough drops in hot water and encouraging Defendant to breathe the vapors.
   (See ECF No. 3035, PageID.22676.)
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23831 Filed 06/09/21 Page 11 of 13




   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness.html?s_cid=10464:c

   ovid%20vaccine%20effectiveness:sem.ga:p:RG:GM:gen:PTN:FY21.

          Additionally, the Court finds the disparity between Defendant’s sentence of 30-

   years and the 20-year amended sentence of his co-defendant Nagi to be an extraordinary

   and compelling reason to reduce Defendant’s sentence under § 3582(c)(1)(A). As

   discussed above, Nagi and Defendant were convicted of almost identical charges with

   the exception of Defendant’s additional drug charge and Nagi’s two convictions for using

   a firearm during and in relation to a crime of violence and assault with a dangerous

   weapon in aid of racketeering. The Court compared Defendant’s crimes to Nagi’s at

   Defendant’s original sentencing. Based in part upon this comparison, Defendant was

   sentenced to 30 years in prison – seven years less than Nagi’s sentence. It was only

   because of a change in the law regarding the burden of proof on Nagi’s firearm charge

   that Nagi was ultimately able to be re-sentenced to a new term of incarceration of 20

   years. Requiring Defendant to now serve 10 additional years in prison, a total of 30 years,

   because he was not convicted of using a firearm during a crime of violence and therefore

   was not eligible for re-sentencing would be unjust. See Ferguson, --- F. Supp. 3d ----,

   2021 WL 1685944, at *3 (finding as an extraordinary and compelling reason for a

   sentence modification that the defendant faced a longer term of incarceration than a more

   culpable co-defendant after said co-defendant was released from prison 16 years early).

   Indeed, if Defendant were made to serve his entire term of 30 years, he would be made

   to serve more time than both Nagi and the “godfather” of HMC, Moore, who was

   compassionately released after having served only ten years.
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23832 Filed 06/09/21 Page 12 of 13




          C. Sentencing Factors

          Although Defendant has made a satisfactory showing of extraordinary and

   compelling reasons that warrant a sentence modification, the Court must also consider

   the relevant factors listed in 18 U.S.C. § 3553(a). These factors include the nature and

   circumstances of the offense, the history and characteristics of the defendant, the

   seriousness of the offense, the need to promote respect for the law and provide just

   punishment for the offense, general and specific deterrence, protection of the public, and

   the need to avoid unwarranted sentence disparities. See 3553(a).

          Defendant’s crimes were serious. He held a leadership position in an extensive

   criminal enterprise that involved massive amounts of drugs and an interstate theft

   operation, among other things. This factor works against granting his motion. But

   Defendant’s history and characteristics, particularly in the past ten years since his

   incarceration, work in his favor. Since his conviction, Defendant has enrolled in and

   graduated from a GED program, enrolled in community college, and enrolled in and

   completed numerous other classes. He has demonstrated an effort to educate himself

   and develop skills for leading a law-abiding life upon release. He has also maintained an

   excellent disciplinary file and, as a result, has been transferred to a low security prison

   where he works in a position of trust as a groundskeeper. Defendant states he has the

   strong support of his family and the BOP has determined his risk of reoffending is low.

   Given this assessment and Defendant’s advanced age and health concerns, the factors

   concerning deterrence and protection of the public also weigh in Defendant’s favor.

          But the Court is not quite convinced that the remaining factors warrant Defendant’s

   immediate release. Rather, the Court is compelled by Defendant’s arguments and the
Case 2:06-cr-20465-NGE-MKM ECF No. 3087, PageID.23833 Filed 06/09/21 Page 13 of 13




   factor regarding sentence disparities to reduce Defendant’s term of incarceration to 20

   years – the same sentence Nagi received upon his resentencing. This ten-year reduction

   in Defendant’s term of incarceration reflects the extraordinary and compelling

   circumstances he established while respecting the sentencing factors and the differences

   between his health and age and Moore’s, who was significantly older when

   compassionately released.

   III.   Conclusion

          The Court has considered each party’s arguments in depth and finds that a

   modification of Defendant’s sentence is warranted. For the foregoing reasons, IT IS

   HEREBY ORDERED that Defendant’s motion for a sentence reduction under

   § 3582(c)(1)(A) is GRANTED IN PART AND DENIED IN PART. Defendant’s motion is

   GRANTED in that the custodial portion of Defendant’s sentence is reduced to a 20-year

   term of incarceration. Defendant’s request for immediate release is DENIED.

          Defendant’s original sentence remains unchanged in all other respects.

          SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

   Dated: June 9, 2021




   I hereby certify that a copy of the foregoing document was served upon counsel of record
   on June 9, 2021, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager
